Dismissed and Memorandum Opinion filed July 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00579-CR
____________
 
JONATHAN KEITH BUSH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
 Harris County, Texas
Trial Court Cause No. 1255547
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to burglary of a building. 
In accordance with the terms of a plea bargain agreement with the State, the
trial court deferred adjudicating guilt, placed appellant under community
supervision for a period of three years, and assessed a $200 fine.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)